DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 and 19-22 are rejected under 35 U.S.C. 103 as unpatentable over the combination of Bikson et al (US 2013/0071594) and Sirkar et al. (US 2007/0107884), with further in view of Iversen et al (US 2001/0042716).
	
    PNG
    media_image1.png
    710
    1309
    media_image1.png
    Greyscale

Claim 14: Bikson teaches the claimed invention substantially in fig. 6 copied herein. “Desalination” is only an intended use, which the Bikson membrane module is capable of. Bikson has a cylindrical housing with ends caps, and a perforated central tube (15), the perforations (48) being optimizable to render uniform radial flow [0086], with % opening varying for that purpose. At least one end of the tube (15) is open outwardly forming inlet (46). Both ends open in fig. 10. In addition, the shell has ports (50,52) and the end caps have tube-side ports (42,44). Hydrophobic membranes –[0048]. 
Bikson, while teaching optimization of the holes, does not explicitly teach that the openings are larger towards the center, as is disclosed by the applicant for the “decreasing towards a midpoint”.
Fig. 5 of Sirkar is copied herein, which is self-explanatory. It has a cylindrical shell with and delivery conduit axial to the cylinder having outlet restrictive perforations, which are larger towards the mid-point: see [0065], for the express purpose of having uniform flow throughout.


    PNG
    media_image2.png
    549
    1351
    media_image2.png
    Greyscale

Thus providing for such uniform flow would have been obvious to one of ordinary skill in the art, following the teachings of Sirkar and Bikson.
The membrane in both Bikson and Sirkar [0017] are hydrophobic hollow fibers, potted at the ends as claimed.
Bikson teaches optimizing packing density in [0052], but does not explicitly teach the packing fraction (or packing density), but Sirkar does – see the tables (packing fraction of <0.5), and also [0100] – packing density of 300-1500 m2/m3). Packing fraction is also a result-effective variable: more you pack, more the flow resistance or pressure drop, and less the through put (or flux). Thus it would have been obvious to one of ordinary skill to optimize the packing fraction to have a desired flow at a manageable pressure drop.
Regarding the packing fraction being less than about 0.3, the examiner had suggested this limitation to overcome the applied references. However, on further consideration, it is found that this element is not patentable. Iversen teaches that in fact very low packing density is advantageous in having mas transfer at high gas velocities and lower pressure drops with very compact apparatus. See [0068] – [0070]. Packing fractions are in the range 0.02 – 0.2 or 0.03-0.1 preferred. Iversen teaches hollow fiber membranes for the express purpose of membrane distillation and pervaporation. Therefore, it would have been obvious to one of ordinary skill to use the teaching of Iversen in the teachings of Bikson and Sirkar to have improved membrane performance by reducing packing density.
Claims 15 and 16: the variation of hole sizes is as addressed above. 
Claim 17: the claim recites series connecting two similar units for lumen side flow. Having more than one unit is not a patentable invention, but would have been obvious to one of ordinary skill to design based on the desired load capacity.
Claims 19-21: series and/or parallel interconnection of plural units is not patentable, but obvious to one of ordinary skill; one would have plural units to increase the capacity of the apparatus.
Claim 22: the hollow fibers in Bikson and Sirkar are arranged in the same way as in applicant’s disclosure.

Response to Arguments
Arguments are moot – new ground for rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777